LC STRATEGIC REALTY / CHRISTOPHER NAUGLE

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
July 24, 2015 (the “Effective Date”), by and among LC Strategic Realty, LLC, a
New York limited liability company (“Company”), Christopher Naugle (“Naugle”),
and Capstone Financial Group, Inc., a Nevada corporation (“Capstone”).

W I T N E S S E T H :

WHEREAS, Naugle is a principal of Company;

WHEREAS, Company and Capstone are parties to that certain Securities Purchase
Agreement, dated as of the Effective Date (the “Purchase Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Purchase Agreement,
Capstone is acquiring a 20% ownership interest in Company and providing
substantial financing to Company, thereby benefiting Company and the prospects
of Naugle’s ownership interest in Company;

WHEREAS, Naugle will obtain a substantial indirect financial benefit from the
consummation of the transactions under the Purchase Agreement; and

WHEREAS, the execution and delivery of this Agreement by Naugle is a condition
to Company’s consummation of the transactions under the Purchase Agreement and
is necessary to preserve the value of Company and of the ownership interests
being acquired by Capstone pursuant to the Purchase Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Company and Naugle and Capstone
hereby agree as follows:

Section 1.                DEFINITIONS. In addition to terms defined elsewhere in
this Agreement, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, (a) a Person directly or
indirectly controlling, controlled by or under common control with such Person;
(b) a Person owning or controlling 10% or more of the outstanding voting
securities of such Person; (c) an officer, director, member, or partner, or
member of the immediate family of an officer, director, member, or partner, of
such Person; or (d) a member or ex-member of a Person’s immediate family. When
the Affiliate is an officer, director, member, or partner or member of the
immediate family of an officer, director, member, or partner, of such Person,
any other Person for which the Affiliate acts in that capacity shall also be
considered an Affiliate. For purposes of this Agreement, “control” means, as to
any Person, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise (and the terms “controlled by” and “under
common control with” shall have correlative meanings).

“Business” means any business or division of any business with a primary focus
on (a) real

-1-



estate, (b) media/entertainment/show business, or (c)
endorsements/advertisements/personal appearances/use of likeness/monetization of
celebrity. However, it is specially agreed that the term “Business” shall not
include the real estate activities for a property at 37 Bridgman Street,
Buffalo, New York, the Fillmore Creek Townhouses project in Ellicottville, New
York and/or a property at 22 Somerton Avenue, Kenmore, New York.

“Person” means any entity, corporation, company, limited liability company,
association, joint venture, joint stock company, partnership, trust,
organization, individual (including personal representatives, executors,
administrators, legatees and heirs of a deceased individual), nation, state,
government (including agencies, departments, bureaus, boards, divisions and
instrumentalities thereof), trustee, receiver or liquidator, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

“Restricted Period” means the period commencing on the Effective Date of this
Agreement and ending on the earlier to occur of (a) six years after the
Effective Date, and (b) two years following the last date on which Naugle is
associated with Company.

“Restrictive Covenants” means the covenants contained in Section 2.

Section 2.                COVENANT NOT TO COMPETE.

2.1. Covenant Not to Compete. Naugle shall not at any time during the Restricted
Period have any ownership interest (of record or beneficial) in or have any
interest as an employee, salesman, consultant, advisor, manager, officer or
director in, or otherwise aid or assist in any manner, any firm, corporation,
limited liability company, partnership, proprietorship or other business that
engages in any market or geographic area within the United States in the
Business, so long as Company, or any successor in interest to the business and
goodwill of Company, remains engaged in such Business (or would have remained
engaged in such Business but for the nonparticipation of Naugle and/or Naugle’s
Affiliates) in such market or geographic area or continues to solicit customers
or Future Customers (as defined below) therein, in each case other than on
behalf of (x) Company, (y) a wholly-owned subsidiary of Company, or (z) a Person
in which Capstone holds an equity interest of 20% or more; provided, however,
that Naugle may own, directly or indirectly, solely as an investment, securities
of any person which are traded on any national securities exchange if Naugle
does not, directly or indirectly own one percent or more of any class of
securities of such person.

2.2. Solicitation of Business/Other Injurious Activities. During the Restricted
Period, Naugle shall not solicit or assist any other person to directly or
indirectly solicit any business (other than for Company) from any present or
Past Customer of Company or any of its Affiliates; or request or advise any
present or Future Customer of Company or any of its Affiliates to withdraw,
curtail or cancel its business dealings with Company or any of its Affiliates;
or commit any other act or assist others to commit any other act which could
reasonably be expected to injure the business of Company or any of its
Affiliates. For purposes of this Agreement, “Past Customer” shall mean a Person
who was a customer of Company during the two years preceding the purported
solicitation; and “Future Customer” shall mean a prospective customer with whom
Company conducted discussions about becoming a customer during the six months
preceding the purported solicitation.

2.3. Solicitation of Employees, Etc. During the Restricted Period, Naugle shall
not

-2-



directly or indirectly solicit or encourage any manager, employee, consultant or
agent of Company or any of its Affiliates to leave or reduce his/her level of
services to any such entity; provided that the foregoing shall not apply with
respect to any manager, employee, consultant or agent who (without having
previously been contacted) responds to a general solicitation not targeted at
such individual.

2.4 Rights and Remedies Upon Breach. If Naugle breaches (or, for the purposes of
Sections 2.4(a) and 2.4(c) only, threatens) to commit a breach of, any of the
Restrictive Covenants, Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to Company under
law or in equity:

(a) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach may cause
irreparable injury to Company and that monetary damages may not provide adequate
remedy to Company; and

(b) Accounting. The right and remedy to require Naugle to account for and pay
over to Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Naugle, or any Affiliated party deriving such
benefits, as the result of any such breach of the Restrictive Covenants; and

(c) Indemnification. The right and remedy to require Naugle to indemnify Company
against any other losses, damages (including special and consequential damages),
costs and expenses, including actual attorneys’ fees and court costs, which may
be incurred by them and which result from or arise out of any breach of or need
to enforce the Restrictive Covenants.

2.5 Severability of Covenants/Blue Penciling. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions, and the
affected portion shall be construed as if it were written so as to both be valid
and to effectuate the parties’ expressed intent to the maximum extent consistent
with validity. If any court determines that any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the breadth or duration of such
provision or the area covered thereby, such court shall have the power to and is
requested to reduce the breadth or duration or area of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. Naugle hereby waives any and all right to attach the validity of the
Restrictive Covenants on the grounds of the breadth of their scope or the length
of their term.

2.6 Enforceability in Jurisdictions. Company and Naugle intend to and do hereby
confer jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of Company and Naugle that such determination not bar or in any way
affect the right of Company to the relief provided above in the courts of any
other jurisdiction within the scope of such covenants, as to breaches of such
covenants in such other respective jurisdictions, such covenants as

-3-



they relate to each jurisdiction being, for this purpose, severable into diverse
and independent covenants.

2.7 Acknowledgments.

(a)                Naugle acknowledges that the covenants of Naugle herein are
intended to preserve and protect the value of the goodwill of Company for the
benefit of Company and Capstone.

(b)               Naugle further acknowledges that Company and Capstone have
given and Naugle has received valuable consideration pursuant to the Purchase
Agreement, and that the covenants of Naugle therein are intended to preserve and
protect the value of the goodwill of Company for the benefit of Company and
Capstone. Naugle further acknowledges that Company and its employees and Naugle
have over a long period devoted substantial time, effort and resources to
developing Company’s trade secrets and its other confidential and proprietary
information as well as Company’s relationships with customers, suppliers,
employees and others doing business with Company; that such relationships, trade
secrets and other information are vital to the successful conduct of Company’s
business in the future; that Company, in the furtherance of its business, has in
the past provided Naugle with the opportunity and support necessary to allow him
to establish personal and professional relationships with customers, employees
and others having business relationships with Company; that because of the
opportunities and support so provided to Naugle and because of Naugle’s access
to Company’s confidential information and trade secrets, Naugle would be in a
unique position to divert business from Company and to commit irreparable damage
to Company were Naugle to be allowed to commit any of the other acts prohibited
herein; that the enforcement of said restrictive covenants against Naugle would
not impose any undue burden upon Naugle; that none of said restrictive covenants
is unreasonable as to period or geographic area; and that the ability to enforce
said restrictive covenants against Naugle is a material inducement to the
decision of Company and Capstone to consummate the transactions contemplated in
the Purchase Agreement.

Section 3.                CAPSTONE AS BENEFICIARY. Capstone is hereby declared
to be an express beneficiary of Naugle’s obligations and covenants under this
Agreement, and shall be entitled to enforce such obligations and covenants
against Naugle in Capstone’s own name and/or in the name of Company (it being
understood that due to Naugle’s control of Company, Company would not be likely
to seek to enforce this Agreement other than in a collusive manner which would
in fact tend to the defeat of Company’s and Capstone’s interests); and
accordingly Company further agrees not to, without Capstone’s express written
consent, seek to enforce this Agreement against Naugle or to settle, release or
waive any claims or rights against Naugle hereunder.

Section 4.                CONSTRUCTION. Each party hereto has had an adequate
opportunity to have this Agreement reviewed by counsel. If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto. This Agreement shall be construed
without regard to any presumption, rule or burden of proof regarding the
favoring or disfavoring of any party hereto by virtue of the authorship of any
of the provisions of this Agreement.

Section 5.                MISCELLANEOUS.

(a)                Entire Agreement. This Agreement (together with the other
Transaction Agreements) constitutes the entire agreement among the parties with
respect to the subject matter

-4-



hereof and thereof and supersedes all prior and contemporaneous agreements and
undertakings, both written and oral, between the parties, with respect to the
subject matter hereof; provided, that any prior confidentiality agreement is not
superseded and shall remain in full force and effect.

(b)               Successors and Assigns; Transfers. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(c)                Governing Law. This Agreement shall be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The parties hereto agree to submit to the exclusive jurisdiction of and venue in
the federal and state courts seated in Erie County, New York with respect to the
interpretation of this Agreement or for the purposes of any action arising out
of or relating to this Agreement.

(d)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Such counterparts may also be delivered
by email.

(e)                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

(f)                Notices. Unless otherwise provided, all notices and other
communications required or permitted under this Agreement shall be in writing
and shall be mailed by United States first-class mail, postage prepaid, sent by
email or delivered personally by hand or by a nationally recognized courier
addressed to the party to be notified at the address or email address indicated
for such person on Company’s records, or at such other address or email address
as such party may designate with 10 days’ advance written notice to the other
parties hereto pursuant to this Section All such notices and other written
communications shall be effective on the date of mailing or emailing or
delivery.

(g)               Amendments and Waivers. No amendment or modification hereto or
waiver of any of the terms or provisions hereof shall be valid unless set forth
in a writing that is executed by each of the parties hereto. No such waiver of
any term, provision or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

(h)               Facilitation. Each party hereto agrees to execute and perform
such other documents and acts as are reasonably required in order to facilitate,
effectuate and evidence the terms of this Agreement and the intent thereof, and
to cooperate in good faith in order to effectuate the provisions and intent of
this Agreement.

(i)                 Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

-5-



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

LC STRATEGIC REALTY, LLC

/s/ Lorissa Naugle

Signature: _____________________
Name: Lorissa Naugle
Title: CEO

CAPSTONE FINANCIAL GROUP, INC.

/s/ Darin Pastor

By:___________________________

Name: Darin Pastor

Title: CEO

 

 

 

/s/ Christopher Naugle

______________________________
CHRISTOPHER NAUGLE

 

 



-6-



 